"Whatever distinctions there may have formerly been supposed to exist *Page 267 
between conveyances either in trust or by way of mortgage to secure these different classes of debt, it must, we think, be regarded as now exploded." In another part of opinion he says, "But we have seen that whether the debts secured were new or old, is now considered, at least in this State, as immaterial." And the case was decided on that principle.
The same rule must apply to our act respecting mortgages above cited. Crews must be deemed a purchaser for value, and the unregistered mortgage of the plaintiff was void as to him.
This conclusion is strengthened by what is said in Leggett v. Bullock,44 N.C. 283, to-wit: That Sec. 7, of the act of 1715, (the original of our own act above cited,) declared that prior mortgages not registered within fifty days, should be postponed to subsequent mortgages first registered. Finding this provision insufficient to compel the       (348) immediate registration of mortgages the present act was passed, by which they were made void as to creditors and purchasers, except from the time of registration.
PER CURIAM. Judgment reversed, and judgment for defendant Crews in this court.
Cited: Bank v. Harris, 84 N.C. 210; Brem v. Lockhart, 93 N.C. 193;Davis v. Whitaker, 114 N.C. 280; Fowle v. McLean, 168 N.C. 541.